State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 11, 2014                   517845
________________________________

In the Matter of DAVID
   MORRISHILL,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Stein, J.P., Rose, Egan Jr., Devine and Clark, JJ.

                             __________


     David Morrishill, Marcy, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
a prison disciplinary rule.

      After petitioner's urine twice tested positive for
marihuana, he was charged in a misbehavior report with drug use.
He was found guilty following a tier III disciplinary hearing,
and that determination was affirmed on administrative appeal.
                                 -2-                517845

This CPLR article 78 proceeding ensued.1

      We confirm. Petitioner signed a document waiving his right
to employee assistance and, when he requested assistance at the
hearing, the Hearing Officer appropriately acted "by offering to
provide him with whatever he would have requested from an
assistant" (Matter of Truman v Fischer, 75 AD3d 1019, 1020
[2010]; see Matter of Alvarez v Fischer, 94 AD3d 1404, 1405
[2012], lv denied 96 AD3d 1703 [2012]). The Hearing Officer
properly denied petitioner's ensuing request for the testimony of
a correction officer as irrelevant (see Matter of Henderson v
Fischer, 98 AD3d 1162, 1163 [2012]). Likewise, petitioner was
not entitled to a copy of the operator's manual for the testing
equipment (see Matter of Anderson v Prack, 111 AD3d 1214, 1214
[2013]; Matter of Kussius v Walker, 247 AD2d 911, 912 [1998]; but
see Matter of Marshall v Fischer, 103 AD3d 726, 728 [2013]). The
Hearing Officer also appropriately denied petitioner's request
for unredacted log book entries that would have identified other
inmates who had been tested on the day in question (see Matter of
Lindo v Fischer, 72 AD3d 1295, 1296 [2010]). Petitioner's
remaining claims have been examined and found to be meritless.

         Stein, J.P., Rose, Egan Jr., Devine and Clark, JJ., concur.




     1
        While we agree with petitioner that the petition appears
to raise only procedural issues and should not have been
transferred to this Court, we will retain jurisdiction in the
interest of judicial economy (see Matter of Hernandez v Fischer,
111 AD3d 1042, 1043 n [2013]).
                              -3-                  517845

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court